434 F.2d 1069
UNITED STATES of America, Appellee,v.Samuel F. MANARITE, Appellant.
No. 331.
Docket 35153.
United States Court of Appeals, Second Circuit.
Argued November 19, 1970.
Decided November 19, 1970.

H. Elliot Wales, New York City, for appellant.
Stephen H. Scott, Sp. Atty., U. S. Dept. of Justice (Jack Kaplan, Asst. U. S. Atty., of counsel; Whitney North Seymour, Jr., U. S. Atty., for S. D. N. Y., on the brief), for appellee.
Before KAUFMAN, HAYS and GIBBONS,* Circuit Judges.
PER CURIAM:


1
We have affirmed in open court because we believe appellant's challenge to the constitutionality of one of the statutes under which he was convicted, 18 U.S.C. § 894, forbidding "the use of any extortionate means * * * to collect or attempt to collect any extension of credit," is foreclosed by our recent decisions in United States v. De Stefano, 2 Cir., 429 F.2d 344 (1970), and United States v. Perez, 2 Cir., 426 F.2d 1073, cert. granted, 400 U.S. 915, 91 S.Ct. 175, 27 L.Ed.2d 154 (1970). Moreover, we did not see any merit to his other contentions.



Notes:


*
 Of the United States Court of Appeals for the Third Circuit, sitting by designation


HAYS, Circuit Judge (concurring):

2
Having dissented in United States v. Perez, I consider myself bound by the result in that case and therefore concur in the present opinion.